DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Examiner’s notes: In the Office action dated 7/06/2022, the examiner misread the Lin et al. disclosure as having a non-covalent bond between the hybrid nanoparticles and the matrix polymer. Upon a closer inspection, said interaction is actually covalent (see section 3.2 on page 148). Hence the following rejection.
Claims 1, 3-4, 8-10, 12-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., Progress in Organic Coatings 106 (2017) 145-154.
Regarding claims 1 and 8, Lin et al. discloses a nanocomposite obtained by reacting a silane-functional PEG with a silica nanoparticle (NP) and then attaching the hydroxyl end of the hybrid nanoparticle to an acrylic-based polyurethane matrix by reacting the hybrid nanoparticle and an acrylic polyol resin with a polyisocyanate (sections 2.3 and 3.2). The cured product is a film (section 3.2). The PEG has a MW of 400 or 1,000, and the silica nanoparticle has a dimeter of 7 nm (section 2.1). The amount of the nanoparticles in the matrix is 30-40 wt% (section 3.2). Thus, the nanocomposite has all the features of the claimed nanocomposite: silica nanoparticles, polyurethane matrix, and grafting chain comprising PEG and bonding to the nanoparticles and the matrix via covalent bonds. Claim 1 is therefore anticipated. The NP-IPTES-PEG-PU forms not only reads on the case where the grafting polymer chain comprises a PEG but also in the case where the grafting polymer chain is represented by formula 2 because the IPTES group can be viewed as part of the NP, i.e., it is a surface functional group. In this case, the correspondence between the prior art grafting chain and formula 2 is as follows: X1 = -(C=O)-, y1 = 1, A1 = O, R1 = H, m1 = 1, n1 = 9 or 23 and X2 = O. Note that the open language in claim 1 does not preclude the inorganic particles from having functional groups on the surface. Further, it is described in the specification that the nanoparticles may have functional groups on their surface (p. 9. See also claim 12). The method of claim 8 is anticipated for the same reasons. Note that Z1 is defined as “a substituent that reacts with the inorganic particles” and IPTES reads on said substituent. Claims 3-4, 13 and 16-18 are anticipated as explained. Claims 9 and 10 do not limit the grafting polymer compound of claim 8 to the compound of formula 2 and they are therefore rejected along with claim 8 because the grafting polymer compound comprising a PEG is taught by Lin et al. The features of claim 12 can be seen from Scheme 1, and those of claim 14 are disclosed in section 2.2. 

Claims 1, 3-4, 8, 10, 12-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,540,479 B2 to Marx et al.
Examiner’s notes: Marx et al. was previously used in a 103 rejection but it is now used in a 102 rejection because the claimed grafting polymer compound has been amended to no longer require the presence of both a PEG group and the group of formula 2.
Regarding claim 8, Marx et al. discloses a nanocomposite obtained by reacting a silane-functional polyol with a silica nanoparticle and then reacting the hydroxyl end of the polyol with a polyurethane matrix (col. 3, lines 52+). The polyol may have a MW of at least 500. In example 1, a polytetramethylene ether glycol (PTMEG) is reacted with 3-triethoxysilylpropylisocyanate (IPTES), and the silane group is then reacted with silica nanoparticles. The hydroxyl-terminated hybrid nanoparticles are mixed and reacted with a diol and a diisocyanate to form the nanocomposite. The IPTES-PTMEG-OH grafting compound reads on formula 2 wherein Z1 = IPTES (which is a substituent that reacts with the inorganic particles), Z2 = OH (which is a substituent that reacts with the polymer matrix via hydroxyl-isocyanate reaction), A1 = O, R1-4 = H, m1 = 2, and n1 = 14 (for PTMEG1000). Claim 8 is therefore anticipated. So is claim 1 because the IPTES group can be viewed as part of the silica particle, i.e., it is a surface functional group, and X1 = -(C=O)-, y1,2 = 1, and X2 = O. The features of claims 3 and 13 are disclosed in column 1, line 34; those of claims 4 and 17 at lines 1-3 of column 3; and those of claims 14, 16 and 18 in the examples. The Z2 = OH feature of claim 10 is disclosed by Marx et al. Claim 12 is anticipated because silica particles have hydroxyl groups on the surface (as shown by Lin et al.) and the IPTES group is identified with Z1. 
Allowable Subject Matter
Claim 19 is allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: There is not an obvious reason for one skilled in the art to either expect or modify the composite film disclosed by either Lin et al. or Marx et al. to have either a shore D hardness of 30-60 or an elastic modulus of 30-100 MPa.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 10/04/2022, relating to matter relevant to the claim rejections as set forth in this Office action, have been fully considered but they are not persuasive. Applicant alleges the following: (1) the claimed grafting polymer chains do not contain a -C(=O)NH- group and (2) neither Lin et al. nor Marx et al. teaches the inorganic particles. The second point is clearly groundless as both references teach silica nanoparticles. The first point is irrelevant because the rationale for the claim rejection is that, in the following picture, 

    PNG
    media_image1.png
    350
    336
    media_image1.png
    Greyscale

the prior art grafting chain is -C(O)-(O-CH2CH2)n-OH (in Lin et al.) or -C(O)-(O-CH2CH2CH2CH2)n-OH (in Marx et al.), and the group

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

is a surface functional group on the silica particle. Nothing in claims 1 and 8 precludes the inorganic particles from having such a group on the surface prior to the reaction with the grafting polymer compound.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762